 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
                                                     ***
 9
      SAEID SAM KANGARLOU,                                  Case No. 2:18-cv-02286-JAD-BNW
10
                             Plaintiff,
11                                                          ORDER
            v.
12
      ALTON AL LOCKLEAR, et al.,
13
                             Defendants.
14

15
            On December 5, 2019, the court ordered pro se plaintiff Saeid Sam Kangarlou to file a
16
     notice with his current address. Kangarlou subsequently filed an amended complaint (ECF No.
17
     12) containing a different address than the address on the court’s docket sheet. The court ordered
18
     the clerk of court to update the docket sheet with this address, which the clerk of court did.
19
            The United States Postal Service, however, has returned as undeliverable a recent mailing
20
     in this case to this updated address. (See ECF No. 14.) Thus, it appears that Mr. Kangarlou is no
21
     longer at the address on file with the court. Under Local Rule IA 3-1,
22
            An attorney or pro se party must immediately file with the court written
23          notification of any change of mailing address, email address, telephone number, or
24          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
25          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
26
27

28
 1   Mr. Kangarlou must file a notice with his current address with the court by January 24, 2020. If

 2   Mr. Kangarlous does not update his address by that date, the court will recommend dismissal of

 3   this case.

 4           IT IS SO ORDERED.

 5

 6           DATED: December 27, 2019

 7

 8
                                                         BRENDA WEKSLER
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 2 of 2
